MEMORANDUM **
Rogelio Meza-Regalado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the Immigration Judge’s (“IJ”) order denying his application for cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
The BIA was not required to close Meza-Regalado’s removal proceedings to allow him to pursue a Legal Immigration Family Equity Act (“LIFE Act”) application with the Department of Homeland Security because he did not demonstrate prima facie eligibility for relief under the LIFE Act. See 8 C.F.R. § 245a.l2(b).
We lack jurisdiction to review Meza-Regalado’s other contentions because he did not raise them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004) (holding that the court lacks jurisdiction to review legal arguments not raised before the BIA).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.